Case 1:18-cv-02567-BAH Document 1-4 Filed 11/07/18 Page 1 of 3




                   Exhibit D
      Case 1:18-cv-02567-BAH Document 1-4 Filed 11/07/18 Page 2 of 3
                                                                              U.S. Department of Justice




                                                                             Federal Bureau of Investigation
                                                                             Washington, D. C. 20535


                                                                             October 4, 2018

MR. JASON LEOPOLD
BUZZFEED NEWS



                                                                 FOIPA Request No.: 1418186-000

Dear Mr. Leopold :

         Please be advised that "unusual circumstances" apply to the processing of your request. See 5
U.S.C. § 552 (a)(6)(B)(iii). "Unusual circumstances" include one or more of the following scenarios:

         There is a need to search for and collect records from field offices and/or other offices that are
         separate from the FBI Record/Information Dissemination Section (RIDS).

         There is a need to search for, collect, and examine a voluminous amount of separate and distinct
         records.

         There is a need for consultation with another agency or two or more DOJ components.

         These "unusual circumstances" will delay our ability to make a determination on your request within
         20 days (excluding weekend and legal public holidays). Additionally, the payment of pertinent fees
         may apply to your request. See 5 U.S.C. § 552 (a)(4)(A)(viii).

         The application of "unusual circumstances" is not a determination of how the FBI will respond to
         your substantive request , this letter provides notice that these "unusual circumstances" apply to
         processing and delay the determination of your request. See 5 U.S.C. §§ 552 (a)(6)(A)(viii);
         (a)(6)(B).

          You have the opportunity to reduce the scope of your request; this will accelerate the process and
could potentially place your request in a quicker processing queue. This may also reduce search and
duplication costs and allow for a more timely receipt of your information. The FBI uses a multi-queue
processing system to fairly assign and process new requests. Simple request queue cases (50 pages or
less) usually require the least time to process .

          Please advise in writing if you would like to discuss reducing the scope of your request and your
willingness to pay the estimated search and duplication costs indicated above. Provide a telephone
number, if one is available, where you can be reached between 8:00 a.m. and 5:00 p.m., Eastern Standard
Time. Mail your response to: Work Process Unit; Record Information/Dissemination Section;
Information Management Division; Federal Bureau of Investigation; 170 Marcel Drive; Winchester,
VA 22602. You may also fax your response to: 540-868-4997, Attention: Work Process Unit.

         For questions regarding our determinations , visit the www.fbi.gov/foia website under "Contact Us."
The FOIPA Request number listed above has been assigned to your request. Please use this number in all
correspondence concerning your request.
      Case 1:18-cv-02567-BAH Document 1-4 Filed 11/07/18 Page 3 of 3
          You may file an appeal by writing to the Director, Office of Information Policy (OIP), United States
Department of Justice, Suite 11050, 1425 New York Avenue, NW, Washington, D.C. 20530-0001, or you
may submit an appeal through OIP's FOIA online portal by creating an account on the following web
site: https://www.foiaonline.gov/foiaonline/action/public/home. Your appeal must be postmarked or
electronically transmitted within ninety (90) days from the date of this letter in order to be considered timely.
If you submit your appeal by mail, both the letter and the envelope should be clearly marked “Freedom of
Information Act Appeal.” Please cite the FOIPA Request Number assigned to your request so it may be
easily identified.

          You may seek dispute resolution services by contacting the Office of Government Information
Services (OGIS) at 877-684-6448, or by emailing ogis@nara.gov. Alternatively, you may contact the FBI’s
FOIA Public Liaison by emailing foipaquestions@fbi.gov. If you submit your dispute resolution
correspondence by email, the subject heading should clearly state “Dispute Resolution Services.” Please
also cite the FOIPA Request Number assigned to your request so it may be easily identified.



                                                                  Sincerely,




                                                                  David M. Hardy
                                                                  Section Chief,
                                                                  Record/Information
                                                                     Dissemination Section
                                                                  Information Management Division
